Citation Nr: 0324767	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  97-13 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an earlier effective date than April 4, 1994, 
for the assignment of a total disability rating for 
compensation based on individual unemployability, to include 
on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Eric C. Conn, P.S.C.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On October 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and request 
that he submit the names (and for non-
VA treatment, the addresses) and 
approximate dates of treatment for all 
VA and non-VA medical treatment 
received for a psychiatric disorder.  
The January 2002 Joint Motion for 
Remand specifically referenced the 
potential existence of the following 
records: 
a)  Additional records from treatment 
rendered for "acutely psychotic" 
symptoms at a VA medical facility on 
March 15, 1970.  (See pink tab, left of 
folder.)

b)  Additional records from inpatient 
treatment rendered from September 12, 
1970, to November 27, 1970, at the VA 
Medical Center in San Juan, Puerto 
Rico.  (See pink tab, left of folder.) 

c)  Records of treatment provided prior 
to May 1976 at a VA medical  facility 
said by the veteran on a VA Form 21-527 
received in May 1976 to be located at 
"Monacillos, R. Pieldras Puerto Rico 
(sp.?)"  (See pink tab, left of 
folder.)

d)  Any treatment or examination of the 
veteran's psychiatric disorder by a 
fee-basis physician.  
After obtaining any necessary consent, 
associate any records that have not 
already been obtained with the claims 
file.  If the efforts to obtain any 
medical records identified by the 
veteran or listed above are 
unsuccessful, the veteran should be 
informed of this fact and provided the 
opportunity to provide a copy of any 
such medical records he may have in his 
possession. 

2.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request the 
veteran's service medical records (the 
veteran served in the United States 
Army from November 1967 to August 
1969).  Specific efforts should be 
undertaken to determine if there are 
records of treatment rendered in 
October 1968 at the United States Naval 
Hospital in New York, New York.  If no 
service records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.  If 
the efforts to obtain the service 
medical records are unsuccessful, the 
veteran should be given the opportunity 
to respond, by independently attempting 
to obtain any additional records; 
and/or submitting alternative evidence, 
in accordance with Hayre v. West, 188 
F.3d 1327 (1999).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





